          Case 4:18-cr-00223-RCC-DTF Document 219 Filed 05/21/19 Page 1 of 5



 1   MICHAEL BAILEY
     United States Attorney
 2   ANNA WRIGHT
     Assistant U.S. Attorney
 3   NATHANIEL J. WALTERS
     Assistant U.S. Attorney
 4   State Bar No.: 029708
     405 West Congress, Suite 4800
 5   Tucson, Arizona 85701-5040
     Telephone: (520) 620-7300
 6   E-mail: anna.wright@usdoj.gov
             nathaniel.walters@usdoj.gov
 7
     Attorneys for Plaintiff
 8
 9                                  UNITED STATES DISTRICT COURT
10                                      DISTRICT OF ARIZONA
11
          United States of America,                             CR-18-00223-RCC (DTF)
12
                       Plaintiff,
13                                                       GOVERNMENT’S PROPOSED VOIR
                v.                                             DIRE QUESTIONS
14
          Scott Daniel Warren,
15
                       Defendant.
16
17            The United States of America respectfully submits the following proposed voir dire
18   questions for the Court’s consideration in addition to its standard questions:
19
     1.     Statement of the Case: The defendant, Scott Daniel Warren, is charged in the
20          Indictment with harboring and conspiracy to harbor two illegal aliens. The United
21          States alleges that in January 2018, the defendant harbored two illegal aliens at a
            location in Ajo, Arizona, known as the Barn. The United States also alleges that the
22          defendant conspired with others to harbor these same illegal aliens at the Barn.
23
     2.     This case received some press coverage. Has anyone seen, read or heard anything about
24          this case on television, the internet, social media, in newspapers or other periodicals,
25          or on the radio?

26                   a. If so, how did you learn about this case, and what you know about it?
27                   b. Is there anything that you have seen, heard, or read about this case that
                        would make it difficult for you to be a fair and impartial juror?
28
          Case 4:18-cr-00223-RCC-DTF Document 219 Filed 05/21/19 Page 2 of 5



                    c. Have you formed any opinions about the defendant’s guilt or innocence
 1
                       based on anything that you have seen, heard, or read about this case?
 2
     3.     There is often publicity in Southern Arizona regarding illegal immigration. Is there
 3
            anything about any publicity related to illegal immigration that you have seen, heard,
 4          or read that may affect your ability to be completely fair and impartial?
 5   4.     Does anyone have any personal knowledge about this matter?
 6
     5.     Has anyone ever lived and/or worked in or near Ajo, Arizona?
 7
     6.     The government’s witnesses in this case may include agents from Border Patrol. Is
 8
            there anyone on the panel who has any strong opinions, whether good or bad, about
 9          this or any law enforcement agency, which would influence your ability to be fair and
10          impartial?

11   7.     Does anyone feel the laws governing immigration should be more lenient or more
12          stringent or otherwise changed?

13                  a. Does anyone have any personal objection to the laws of the United States
                       that require aliens seeking admission to the United States to request
14
                       permission to enter before being granted admission to the United States?
15
                    b. Does anyone on the panel believe violations of immigration laws should
16
                       not be criminally prosecuted?
17
     8.     Have you or a family member or friend ever had a negative experience concerning any
18
            immigration related matter?
19
     9.     Does anyone have such strong feelings about the topic of immigration that they feel
20          that they cannot be fair or impartial for a trial involving harboring an illegal alien?
21
     10. Have any of you, your relatives, or your close friends ever been charged with a criminal
22       offense? What was the charge? Would this affect your ability to sit as a juror in this
23       case?

24                  a. Does anyone have a relative or close friend who has been sentenced to
25                     state or federal prison?

26                  b. Have any of you, your relatives, or your close friends been the subject of
                       any investigation by an agency of the federal, state or local government or
27
                       have any case pending in federal or state court at this time?
28
                                                    2
       Case 4:18-cr-00223-RCC-DTF Document 219 Filed 05/21/19 Page 3 of 5



     11. Has anyone ever been a victim or witness in a criminal case? If so, would anything
 1
         about that experience cause you to be prejudiced against the government or the
 2       defendant?
 3
     12. The question of possible punishment is not to enter your deliberations in any way. This
 4       is a matter solely for the Court. Does anyone not agree to this?
 5   13. Does anyone on the panel believe the judicial system in general is unfair? Would these
 6       feelings prevent you from being fair and impartial in this case?
 7   14. Has anyone ever served as a juror in a criminal or civil case?
 8              a. What were the charges?
                b. Was a verdict reached? What was the verdict?
 9
                c. Were you the foreperson?
10              d. Based on your experience as a previous juror, would you be able to be fair
11                  and impartial on both sides?

12   15. Has anyone ever had any legal training or legal education?
13
     16. Does anyone have any strong moral, cultural, political, or religious convictions or
14       beliefs that would make it difficult to sit as a juror?
15
     17. Does anyone on the panel have any personal beliefs or attitudes that would make it
16       difficult to decide a person’s guilt or innocence?
17
     18. Does anyone have any strong feelings regarding any government policies that would
18       prevent you from giving either side a fair trial?
19   19. Would anyone have any trouble following the law as instructed whether you agree with
20       the law or not?
21   20. Is anyone a member of any group(s) or association(s) that advocates for or against
22       particular immigration laws? If so, which group(s) or association(s)?

23                a. Does anyone have any yard signs that advocate for or against the criminal
24                   prosecution of violations of immigration laws?

25                b. Does anyone have any bumper stickers that advocate for or against the
                     criminal prosecution of violations of immigration laws?
26
27                c. Does anyone follow or “like” on social media any group(s) or
                     association(s) that advocates for or against particular immigration laws?
28
                                                 3
       Case 4:18-cr-00223-RCC-DTF Document 219 Filed 05/21/19 Page 4 of 5



                  d. Does anyone follow or “like” on social media any group(s) or
 1
                     association(s) that advocates for or against the criminal prosecution of
 2                   violations of immigration laws?
 3
     21. Does anyone belong to or associate with a group or organization that has as one of its
 4       activities “humanitarian aid”?
 5                a. Has anyone participated in any fundraisers or activities related to border
 6                   or immigration issues?
 7                b. Has anyone participated in or watched any marches, rallies,
 8                   demonstrations or protests related to border or immigration issues?

 9   22. Does anyone have any strong opinions, whether good or bad, about groups or
10       organizations that have as one of their activities “humanitarian aid”?

11                a. Has anyone written or called any elected or appointed government official
12                   to express your opinion about border or immigration related issues?

13                b. Has anyone written or called any newspaper, magazine, television program
                     or website to express your opinion about border or immigration related
14
                     issues?
15
     23. Have border or immigration related issues been discussed in your religious groups, at
16
         church services, or in other groups?
17
     24. Does anyone on the panel harbor such feelings, beliefs or prejudices either for or
18
         against Hispanics or illegal immigrants that would interfere with or predispose your
19       judgment in this case such that you could not render a fair verdict?
20   25. Under the law, the government has the burden of proving each crime beyond a
21       reasonable doubt. Would anyone require the government to prove the charged crimes
         beyond all doubt or beyond all possible doubt?
22
23   26. We anticipate that some of the evidence will be presented as circumstantial evidence.
         The Court will instruct you that circumstantial evidence is also proper evidence for you
24
         to consider in deciding the case. Would anyone have any problems with following the
25       Court’s instructions regarding circumstantial evidence?
26   27. Does anyone feel that you would treat the testimony of a law enforcement witness
27       differently than other witnesses who might testify?
28
                                                  4
       Case 4:18-cr-00223-RCC-DTF Document 219 Filed 05/21/19 Page 5 of 5



     28. Does anyone feel that you would treat the testimony of a person who does not have
 1
         legal permission to reside in the United States differently than a person who is present
 2       in the United States legally?
 3
     29. Has anyone filed a lawsuit against local, state or federal government?
 4              a. If yes, please describe the case and outcome.
 5              b. Is there anything that happened relating to that law suit that would prevent
                    you from being fair/impartial to the government?
 6
     30. Does anyone believe that they could not follow the law as you are instructed by the
 7
         judge if they personally disagreed with the law?
 8
     31. Does anyone speak Spanish, or have any education, training (formal or informal) of
 9
         the Spanish language?
10               a. If so, how long have you spoken Spanish?
11               b. If so, what level of education?
                 c. Do you feel that you can put aside any personal knowledge of the Spanish
12                   language and decide this case solely on the Certified Court Interpreter’s
13                   translation?

14
     32. Assuming the government met its burden of proof under the law, would anyone
15       nevertheless have difficulty in finding a person guilty because of sympathy for his or
16       her personal circumstances or condition?

17   33. Is there anything that you know about the nature of the charges in this case that would
         affect your ability to fairly evaluate the evidence regarding whether or not the
18
         government has proven the guilt of the defendants beyond a reasonable doubt?
19
           Respectfully submitted this 21st day of May, 2019.
20
                                              MICHAEL BAILEY
21                                            United States Attorney
                                              District of Arizona
22
                                              /s/Anna Wright and Nathaniel Walters
23
24                                            Anna Wright and Nathaniel Walters
                                              Assistant United States Attorneys
25
26   Copy of the foregoing served electronically or by
27   other means this 21st day of May, 2019, to:

28   All ECF Participants
                                                  5
